FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADRIANA GUERRERO-HERNANDEZ,                      No. 09-72942

               Petitioner,                       Agency No. A086-966-728

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                        On Petition for Review of an Order of
                       Immigration and Customs Enforcement

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Adriana Guerrero-Hernandez, a native and citizen of Mexico, petitions for

review of an Immigration and Customs Enforcement decision reinstating her prior

removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and due process claims. Garcia de Rincon v. Dep’t Homeland

Security, 539 F.3d 1133, 1136 (9th Cir. 2008). We deny the petition for review.

      Contrary to Guerrero-Hernandez’s contention, 8 U.S.C. § 1231(a)(5) applies

to her expedited removal order. See Moralez-Izquierdo v. Gonzales, 486 F.3d 484,

496 n. 14 (9th Cir. 2007) (en banc) (“Any mode of departure - voluntary or

involuntary - while subject to an order of removal constitutes a removal for

reinstatement purposes.”).

      The reinstatement of Guerrero-Hernandez’s removal order did not violate

her due process rights. See id. at 497 (“Reinstatement of a prior removal order -

regardless of the process afforded in the underlying order - does not offend due

process because reinstatement of a prior order does not change the alien’s rights or

remedies.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72942